Exhibit 10.43

REX ENERGY CORPORATION

2007 LONG-TERM INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR

SERVICE-BASED RESTRICTED STOCK AWARD/PHANTOM STOCK AWARD

AGREEMENT

THIS SERVICE-BASED RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is
effective as of December 12, 2012 (the “Grant Date”), between Rex Energy
Corporation, a Delaware corporation (the “Company”) and             (the
“Recipient”).

W I T N E S S E T H :

WHEREAS, the Company has established the Rex Energy Corporation 2007 Long-Term
Incentive Plan (the “Plan”);

WHEREAS, the Recipient is currently a non-employee director of the Company or
one of its Affiliates;

WHEREAS, the Company desires to grant to the Recipient the shares of equity
securities (the “Shares”) and shares of phantom stock (“Phantom Shares,” which
together with the Shares are referred to herein as the “Awards”), subject to the
terms and conditions of this Award Agreement; and

WHEREAS, the Recipient desires to have the opportunity to hold Awards subject to
the terms and conditions of this Award Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Recipient hereby agree as follows:

 

1. Definitions. For purposes of this Award Agreement, the following terms shall
have the meanings indicated:

 

  (a) “Forfeiture Restrictions” shall mean any prohibitions and restrictions set
forth herein with respect to the sale or other disposition of Shares issued to
the Recipient hereunder and the obligation to forfeit and surrender such shares
to the Company.

 

  (b) “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

  (c) “Phantom Share” means a notional interest in the Company representing a
share of Stock that is awarded under the Plan pursuant to this Award Agreement
for the purpose of measuring and defining the incentive compensation payable
under this Award Agreement. A Phantom Share exists only for purposes of the Plan
and this Award Agreement and matters related hereto. In no event shall the
Recipient have any (i) security or other interest in any assets of the Company,
including ownership interests in the Company or an Affiliate, with respect to
any such Phantom Share or (ii) right as a stockholder in the Company with
respect to any such Phantom Share, except as provided herein.

 

-1-



--------------------------------------------------------------------------------

  (d) “Restricted Shares” shall mean the Shares that are subject to the
Forfeiture Restrictions under this Award Agreement.

Capitalized terms not otherwise defined in this Award Agreement shall have the
meanings given to such terms in the Plan.

 

2. Grant of Awards. Effective as of the Grant Date, the Company shall cause to
be issued in the Recipient’s name:

 

  (a) the following Shares as Restricted Shares:              shares of the
common stock of the Company, $0.001 par value per share. The Company shall cause
its registrar and transfer agent to record the issuance of the Restricted Shares
in electronic form (book entry) in an account registered in the Recipient’s
name, and, subject to the Forfeiture Restrictions and other terms and conditions
of this Award Agreement, the Recipient shall have all the rights of a
stockholder with respect to such Restricted Shares, including the right to vote
such Shares. Dividends paid with respect to Restricted Shares in cash or
property other than shares of Stock or rights to acquire shares of Stock shall
be accrued by the Company and paid to the Recipient within thirty (30) days of
the lapse of the Forfeiture Restrictions. Dividends paid in shares of Stock or
rights to acquire shares of Stock shall be added to and become a part of the
Restricted Shares. The Restricted Shares shall remain in the Recipient’s book
entry account and shall continue to be subject to the Forfeiture Restrictions
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse and the withholding provisions of Section 9 have been
satisfied. This Award is subject to the terms and provisions of the Plan, which
are hereby incorporated herein by reference and the terms and provisions of this
Award Agreement.

 

  (b)              shares of Phantom Shares.

 

3. Section 83(b) Election. The Recipient shall not exercise the election
permitted under Section 83(b) of the Internal Revenue Code, with respect to the
Restricted Shares without the written approval of the Chief Executive Officer or
General Counsel of the Company.

 

4. Transfer Restrictions. The Awards granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of (including pursuant to a qualified domestic relations order (as
defined in Section 401(a)(13) of the Internal Revenue Code, or Section 206(d)(3)
of the Employee Retirement Income Security Act of 1974, as amended)), to the
extent then subject to the Forfeiture Restrictions. Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Award Agreement shall be void and the Company
shall not be bound thereby.

 

5. Vesting. The Awards that are granted hereby shall be subject to the
Forfeiture Restrictions. All of the Forfeiture Restrictions shall lapse and the
Restricted Shares and Phantom Shares shall vest as follows (it being understood
that the number of shares of Restricted Shares and Phantom Shares as to which
all restrictions have lapsed and which have vested in the Recipient at any time
shall be the greatest of the number of vested Shares specified pursuant to this
Section 5 below):

 

  (a) Vesting Schedule Generally. The Restricted Shares and Phantom Shares shall
each vest in 1/3 increments over three years beginning with the first
anniversary of the Grant Date (December 12, 2013), provided that the Recipient
remains a Director with the Company.

 

-2-



--------------------------------------------------------------------------------

  (b) Cessation of Service as a Director. If the Recipient ceases to serve as a
Director of the Company for any reason other than death or Disability, a Change
in Control of the Company, or the circumstances described in Section 5(e) below,
then all Awards which have not already vested shall be forfeited.

 

  (c) Death or Disability. Notwithstanding the vesting schedule set forth above,
in the event of death or Disability of the Recipient while serving as a Director
and before the Awards have fully vested, then, upon the date of such death or
Disability, all Forfeiture Restrictions on all remaining Restricted Shares will
immediately lapse and the Recipient will be entitled to payment with respect to
all Phantom Shares that have not yet vested.

 

  (d) Change in Control of the Company. Notwithstanding the vesting schedule set
forth above, all Forfeiture Restrictions will immediately lapse upon a Change in
Control of the Company that occurs on or prior to December 12, 2015 with respect
to all remaining Restricted Shares and the Recipient will be entitled to payment
with respect to all Phantom Shares that have not yet vested.

 

  (e) Service on the Board. Notwithstanding the vesting schedule set forth
above, if the Recipient is not re-nominated or re-elected to the Board or
resigns from the Board as a direct result of a vote of the stockholders of the
Company before all Awards have vested, then, on such date, all Forfeiture
Restrictions will immediately lapse with respect to all remaining Restricted
Shares and the Recipient will be entitled to payment with respect to all Phantom
Shares that have not yet vested.

 

  (f) Restricted Shares or Phantom Shares that do not become vested pursuant to
Sections 5(a), 5(c), 5(d), or 5(e) above shall be forfeited and the Recipient
shall cease to have any rights with respect to such forfeited Shares or
terminated Phantom Shares as of the date of the Recipient ceases to be a
Director of the Company.

 

6. Settlement of the Awards.

 

  (a) Shares. Upon the lapse of the Forfeiture Restrictions with respect to
Shares granted hereby (or, in the event the Forfeiture Restrictions lapse on a
Saturday, Sunday, or holiday, as soon as reasonably practicable thereafter), the
Company shall cause its registrar and transfer agent to remove all restrictions
noted in Recipient’s registered account with respect to such Shares and such
Shares shall thereafter be transferable by the Recipient (except to the extent
that any proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of applicable securities law).

 

  (b) Phantom Shares. As soon as practicable following the dates on which the
Phantom Shares granted hereunder become vested but no later than sixty days
following each such vesting, the Company shall pay the Recipient a lump sum cash
payment equal the number of Phantom Shares vested pursuant to the vesting
provisions of Section 5, if any, multiplied by the Fair Market Value of a share
of Stock valued on the date the respective Phantom Shares became payable.

 

7. Committee Determination. Pursuant to the Plan, the Committee shall have the
discretion to make all determinations and calculations required or appropriate
under this Award Agreement. The Committee’s determinations and calculations for
purposes of this Award Agreement shall be binding upon and conclusive with
respect to all persons.

 

-3-



--------------------------------------------------------------------------------

8. Changes in the Company’s Capital Structure. The existence of the Restricted
Shares and Phantom Shares shall not affect in any way the right or power of the
Company (or any company the stock of which is awarded pursuant to this Award
Agreement) or its stockholders to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding, whether of a similar character or otherwise.

 

9. Requirements of Law/Legend. The Shares granted hereby that are no longer
subject to Forfeiture Restrictions may not be sold or otherwise disposed of in
any manner which would constitute a violation of any applicable federal or state
securities laws, and the Recipient agrees (i) that the Company may refuse to
cause the transfer of the Shares to be registered on the applicable stock
transfer records if such proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of any applicable securities
law, and (ii) that the Company may give related instructions to the transfer
agent or stock account administrator of the Company, if any, to stop
registration of the transfer of the Shares. Further, the Recipient consents to
the notation of any restrictions in the Recipient’s registered account with the
transfer agent, and, if a physical certificate is requested by Recipient, the
placing on the certificate for the Shares of an appropriate legend restricting
resale or other transfer of the Shares except in accordance with all applicable
securities laws and rules thereunder.

 

10. Forfeiture for Cause. The Awards shall be subject to the Forfeiture for
Cause provisions set forth in Section 4.7 of the Plan.

 

11. No Fractional Shares. All provisions of this Award Agreement concern whole
Shares. Notwithstanding anything contained in this Award Agreement to the
contrary, if the application of any provision of this Award Agreement would
yield a fractional share, such fractional share shall be rounded down to the
next whole Share.

 

12. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telecopy or similar facsimile transmission, by certified or
registered mail, return receipt requested, or by courier or delivery service, to
the Company at Windmere Centre, 476 Rolling Ridge Drive, Suite 300, State
College, PA 16801, Attention: General Counsel, facsimile number (814) 278-7286,
and to the Recipient at the Recipient’s address and facsimile number (if
applicable) indicated beneath the Recipient’s signature on the execution page of
this Award Agreement, or at such other address and facsimile number as a party
shall have previously designated by written notice given to the other party in
the manner hereinabove set forth. Notices shall be deemed given when received,
if sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

 

13. No Obligation to Retain Services. This Award Agreement is not a consulting,
services or employment contract, express or implied, and no provision of this
Award Agreement shall impose upon the Company or any Affiliate any obligation to
retain, employ, continue to employ or utilize the services of, the Recipient
guarantee the Recipient the right to remain a Director for any specified term.

 

-4-



--------------------------------------------------------------------------------

14. Successors and Assigns. Subject to the limitations which this Award
Agreement imposes upon the transferability of the Shares or Phantom Shares
granted hereby and except as otherwise provided to the contrary in this Award
Agreement or in the Plan, this Award Agreement shall bind, be enforceable by,
and inure to the benefit of the Company and its successors and assigns, and to
the Recipient and the Recipient’s executors, administrators, agents, legal, and
personal representatives.

 

15. Grants Subject to Terms of Plan and this Award Agreement. The Recipient
acknowledges and agrees that the grant of the Awards hereunder is made pursuant
to and governed by the terms of the Plan and this Award Agreement, ratifies and
consents to any action taken by the Company, the Board of Directors or the
Committee concerning the Plan and agrees that the grant of the Awards pursuant
to this Award Agreement is subject in all respects to the more detailed
provisions of the Plan.

 

16. Amendment and Waiver. Except as otherwise provided in Section 18.1 of the
Plan, this Award Agreement may be amended, modified or superseded by written
instrument executed by the Company and the Recipient. Only a written instrument
executed and delivered by the party waiving compliance hereof shall make any
waiver of the terms or conditions effective. Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized executive
officer of the Company. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term or condition, or of any
breach of any term or condition, contained in this Award Agreement, in one or
more instances, shall be construed as a continuing waiver of any such condition
or breach, a waiver of any other term or condition, or a waiver of any breach of
any other term or condition.

 

17. Governing Law and Severability. This Award Agreement shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction. Recipients of Awards under
the Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Pennsylvania. The invalidity of any provision of this
Award Agreement shall not affect any other provision of this Award Agreement,
which shall remain in full force and effect.

 

18. Counterparts. This Award Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Award Agreement has been duly executed and delivered as
of the day and year first above written.

 

REX ENERGY CORPORATION: By:     Name:   Christina K. Marshall Title:     SVP,
Human Resources & Administration RECIPIENT:

 

By:     Name: Name

Address:             Facsimile No.:    

 

-6-